Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Response dated 05 July 2022, Applicant amended claims 1-3 and 11-19, cancelled claims 4-8 and 10, added claims 20-25, and argued against all rejections put forth in the Non-Final Rejection dated 04 March 2022. Based on the amendments to the claims, the rejections under 35 U.S.C. 103 of claims 1-19 previously put forth are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al., U.S. Patent Publication Number 2014/0201681 A1 in view of Kasamatsu, Daisuke, U.S. Patent Publication Number 2015/0348499 A1, further in view of Aerrabotu et al., U.S. Patent Publication Number 2014/0273984 A1.

Claim 1:
Mahaffey discloses an apparatus configured to display a plurality of buttons on an operation screen, the apparatus comprising: 
at least one memory storing instructions (see Paragraph 0034 – Mahaffey discloses this limitation in that the device includes a memory.); and
at least one processor, wherein the instructions, when executed by the at least one processor (see Paragraph 0037 – Mahaffey discloses this limitation in that the device includes an instruction execution processor.), cause the apparatus to: 
detect a state of the apparatus (see Paragraph 0051 – Mahaffey discloses this limitation in that a change in time or place may be recognized by the device.); 
store the state of the apparatus in association with numbers of usage times…for each of the plurality of different states of the apparatus (see Paragraphs 0031-0032 – Mahaffey discloses this limitation in that usage by any number of networked users may be monitored to compile a database of usage data. The usage data may include usage frequency of applications, as well as contextual information such as location,  times of use, and device information.); and 
in a case where detecting a first state of the apparatus, display the plurality of buttons on the operation screen based on the stored numbers of usage times…that correspond to the detected state (see Paragraph 0031 – Mahaffey discloses this limitation in that the usage and contextual information is used to determine how best to display the icons for each application. Also see Paragraph 0038 – Mahaffey further discloses this limitation in that the availability of application icons on the device is based on usage patterns, the user, and context such as time, place, or environment.).  
Mahaffey fails to expressly disclose:
detect a state of the apparatus changed by user operation for the apparatus, wherein the state of the apparatus changes a plurality of different states of the apparatus according to the user operation; and 
in a case where detecting a first state of the apparatus, display the plurality of buttons on the operation screen that correspond to the detected state.
Kasamatsu teaches:
detect a state of the apparatus changed by user operation for the apparatus (see Paragraph 0033 – Kasamatsu teaches this limitation in that the apparatus monitors input to detect when to release from a standby state.), wherein the state of the apparatus changes a plurality of different states of the apparatus according to the user operation (see Paragraph 0033 – Kasamatsu teaches this limitation in that when the standby state is released, the screen display is switched.); and 
in a case where detecting a first state of the apparatus, display the plurality of buttons on the operation screen that correspond to the detected state (see Paragraph 0074 – Kasamatsu teaches this limitation in that on a custom standby screen, function buttons are arranged in descending order of a set of priorities. Also see Paragraph 0033 – Kasamatsu further teaches that displays the standby screen when a standby state is reached.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
detect a state of the apparatus changed by user operation for the apparatus, wherein the state of the apparatus changes a plurality of different states of the apparatus according to the user operation; and 
in a case where detecting a first state of the apparatus, display the plurality of buttons on the operation screen that correspond to the detected state
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and Kasamatsu are concerned with arranging icons in an optimized fashion for a user based on usage history and context.
	The combination of Mahaffey and Kasamatsu fails to expressly teach:
store the state of the apparatus in association with numbers of usage times of the plurality of the buttons.
Aerrabotu teaches:
store the state of the apparatus in association with numbers of usage times of the plurality of the buttons (see Paragraph 0042 – Aerrabotu teaches this limitation in that the recent call list is stored in memory, including phone numbers and data as to frequency and timing of their use when in speed dial mode. Also see Paragraph 0018 – Aerrabotu further teaches that the device may be a scanner.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
store the state of the apparatus in association with numbers of usage times of the plurality of the buttons
for the purpose of allowing users to quickly execute the function of inputting a recent or frequent phone number (see Paragraph 0003). Further, Mahaffey, Kasamatsu, and Aerrabotu are all concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 2:
The combination of Mahaffey, Kasamatsu, and Aerrabotu teaches the apparatus according to claim 1, wherein, at a time of the display, the plurality of buttons is displayed in a display order that is based on the numbers of usage times of the plurality of buttons  (see Paragraphs 0074-0075 – Mahaffey discloses this limitation in that the higher priority app icon gets the most desired spot on the display screen (in this case, top left and directly below top left). The priority is based on frequency of use or likelihood of use (frequency and context).).  

Claim 3:
The combination of Mahaffey, Kasamatsu, and Aerrabotu teaches the apparatus according to claim 1, wherein, at a time of the display, the plurality of buttons is displayed in a display mode that is based on the numbers of usage times of the plurality of buttons (see Paragraphs 0056-0057 – Mahaffey discloses this limitation in that in an initial migrated mode, the user has an app usage history from a different device that is used as the starting point to determine app visibility and accessibility. In an initial ‘record then switch on’ mode, the system initially records the usage and after a period of time uses the usage data to affect the visibility or lack of visibility of different applications during specific context regions).  

Claim 9:
The combination of Mahaffey, Kasamatsu, and Aerrabotu teaches the apparatus according to claim 4, wherein, at a time of the display, the plurality of buttons is displayed in such a manner that a button having the higher priority becomes higher in a display order (see Paragraphs 0074-0075 – Mahaffey discloses this limitation in that the higher priority app icon gets the most desired spot on the display screen (in this case, top left and directly below top left). The priority is based on frequency of use or likelihood of use (frequency and context).).  



Claim 11:
The combination of Mahaffey, Kasamatsu, and Aerrabotu teaches the apparatus according to claim 1, wherein, at a time of the storing, the numbers of usage times are stored for each user of the apparatus (see Paragraphs 0031-0032 – Mahaffey discloses this limitation in that usage by any number of networked users may be monitored to compile a database of usage data.).  

Claim 12:
As indicated in the above rejection, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 1.
Mahaffey fails to expressly disclose:
wherein the detected state of the apparatus includes at least a state in which a document is placed on a scanner of the apparatus.
Kasamatsu teaches:
wherein the detected state of the apparatus includes at least a state in which a document is placed on a scanner of the apparatus (see Paragraph 0035 – Kasamatsu teaches this limitation in that the major functions include fax, copy, scanning, and print functions. Also see Figure 6 – Kasamatsu further illustrates that the user may scan from the custom standby screen.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the detected state of the apparatus includes at least a state in which a document is placed on a scanner of the apparatus
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and Kasamatsu are concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 13:
As indicated in the above rejection, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 1.
Mahaffey fails to expressly disclose:
wherein the detected state of the apparatus includes at least a state in which the apparatus holds a job transmitted from an external device.
Kasamatsu teaches:
wherein the detected state of the apparatus includes at least a state in which the apparatus holds a job transmitted from an external device (see Paragraph 0035 – Kasamatsu teaches this limitation in that the major functions include fax, copy, scanning, and print functions. Also see Figure 2 – Kasamatsu further illustrates that the user may handle faxes from the custom or default standby screen.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the detected state of the apparatus includes at least a state in which the apparatus holds a job transmitted from an external device
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and Kasamatsu are concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 14:
The combination of Mahaffey, Kasamatsu, and Aerrabotu teaches the apparatus according to claim 1, wherein, if a predetermined state is detected by the detection, at a time of the display, the plurality of buttons is displayed in such a manner that a predetermined button becomes high in a display order irrespective of the stored numbers of usage times of the plurality of buttons (see Paragraphs 0074-0075 – Mahaffey discloses this limitation in that the priority of an app is based on frequency of use or likelihood of use. Also see Paragraph 0050 – Mahaffey further discloses that the likeliness of usage of an application may change depending on context. For example, an app may be infrequently used in general, however it may be routinely used in a specific context. In this case, the overall usage of an app may be low, but the likelihood during a context is high. The system is configured to modify the display icons based on context as well as general usage patterns.).  

Claim 15:
As indicated in the above rejection, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 14.
Mahaffey fails to expressly disclose:
wherein the predetermined button is a button for executing a job transmitted from an external device.
Kasamatsu teaches:
wherein the predetermined button is a button for executing a job transmitted from an external device (see Figure 2 – Kasamatsu further illustrates that the user may handle faxes using the fax button from the custom or default standby screen.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the predetermined button is a button for executing a job transmitted from an external device
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and Kasamatsu are concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 16:
The combination of Mahaffey, Kasamatsu, and Aerrabotu teaches the apparatus according to claim 1, wherein, at a time of the display, the plurality of buttons is displayed in such a manner that a display order of a newly-registered button becomes high in a display order irrespective of the stored talimitation in that the system may substitute existing applications for new applications (which would have no interaction history).).  

Claim 17:
The combination of Mahaffey, Kasamatsu, and Aerrabotu teaches the apparatus according to claim 1, wherein, at a time of the display, in a case where a display order of buttons is changed within a same page, the display order of the buttons is not changed (see Paragraph 0054 – Mahaffey discloses this limitation in that once a user has put an app into a folder, this is the location the app will appear, rather than in a priority order on the homescreen.).  



Claim 18:
Claim 18 is the method claim corresponding to the apparatus of claim 1. The apparatus taught in the combination of Mahaffey, Kasamatsu, and Aerrabotu performs a method. Therefore, claim 18 is rejected under the combination of Mahaffey, Kasamatsu, and Aerrabotu for the same reasons as presented in the rejection of claim 1 above.

Claim 19:
Claim 19 is the medium claim corresponding to the apparatus of claim 1. Mahaffey further discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an apparatus (see Paragraph 0023). Therefore, claim 19 is rejected under the combination of Mahaffey, Kasamatsu, and Aerrabotu for the same reasons as presented in the rejection of claim 1 above.

Claim 20:
As indicated in the rejection above, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 1. Mahaffey further discloses:
wherein the apparatus is an image forming apparatus having a scanner, and stores the first state of the apparatus in which paper is set on the scanner (see Paragraph 0033 – Mahaffey discloses this limitation in that releasing the standby state occurs when the scanner or facsimile accepts a user operation at the device.).  
The combination of Mahaffey and Kasamatsu fails to expressly teach:
wherein the apparatus…stores the first state of the apparatus…in association with the numbers of usage times of the plurality of the buttons; and
wherein the apparatus displays the plurality of the buttons according to a priority based on the stored the numbers of usage times when the first state of the apparatus is detected.
Aerrabotu teaches:
wherein the apparatus…stores the first state of the apparatus…in association with the numbers of usage times of the plurality of the buttons (see Paragraph 0042 – Aerrabotu teaches this limitation in that the recent call list is stored in memory, including phone numbers and data as to frequency and timing of their use when in speed dial mode. Also see Paragraph 0018 – Aerrabotu further teaches that the device may be a scanner.); and
wherein the apparatus displays the plurality of the buttons according to a priority based on the stored the numbers of usage times when the first state of the apparatus is detected ((see Paragraph 0043 – Aerrabotu teaches this limitation in that another speed dial mode may provide frequent call list (buttons) in order of frequency, wherein the number used most often appears first.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey and Kasamatsu, to include:
wherein the apparatus…stores the first state of the apparatus…in association with the numbers of usage times of the plurality of the buttons; and
wherein the apparatus displays the plurality of the buttons according to a priority based on the stored the numbers of usage times when the first state of the apparatus is detected
for the purpose of allowing users to quickly execute the function of inputting a recent or frequent phone number (see Paragraph 0003). Further, Mahaffey, Kasamatsu, and Aerrabotu are all concerned with arranging icons in an optimized fashion for a user based on usage history and context.


ka
Claim 21:
As indicated in the rejection above, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 1. The combination of Mahaffey and Kasamatsu fails to expressly teach:
wherein the apparatus stores the first state of the apparatus in association with numbers of first usage times of the plurality of the buttons and a second state of the apparatus in association with numbers of second usage times of the plurality of the buttons, and 
wherein the apparatus displays the plurality of buttons according to a priority based on the numbers of the first usage times when the first state of the apparatus is detected and displays the plurality of buttons according to a priority based on the numbers of the second usage times when the second state of the apparatus is detected.  
Aerrabotu teaches:
wherein the apparatus stores the first state of the apparatus in association with numbers of first usage times of the plurality of the buttons and a second state of the apparatus in association with numbers of second usage times of the plurality of the buttons (see Paragraph 0035 – Aerrabotu teaches this limitation in that the device may switch between a first speed dial mode and a second speed dial mode, each of which present a user with speed dial function on the keyboard.), and 
wherein the apparatus displays the plurality of buttons according to a priority based on the numbers of the first usage times when the first state of the apparatus is detected  (see Paragraph 0025 – Aerrabotu teaches this limitation in that one speed dial mode may provide the recent call list (buttons) in order of timing, wherein the number used most recently appears first.) and displays the plurality of buttons according to a priority based on the numbers of the second usage times when the second state of the apparatus is detected  (see Paragraph 0043 – Aerrabotu teaches this limitation in that another speed dial mode may provide frequent call list (buttons) in order of frequency, wherein the number used most often appears first.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey and Kasamatsu, to include:
wherein the apparatus stores the first state of the apparatus in association with numbers of first usage times of the plurality of the buttons and a second state of the apparatus in association with numbers of second usage times of the plurality of the buttons, and 
wherein the apparatus displays the plurality of buttons according to a priority based on the numbers of the first usage times when the first state of the apparatus is detected and displays the plurality of buttons according to a priority based on the numbers of the second usage times when the second state of the apparatus is detected
for the purpose of allowing users to quickly execute the function of inputting a recent or frequent phone number (see Paragraph 0003). Further, Mahaffey, Kasamatsu, and Aerrabotu are all concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 22:
As indicated in the rejection above, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 1. Mahaffey fails to expressly disclose:
wherein the plurality of buttons includes at least a print button to perform printing and a copy button to perform copying.
Kasamatsu teaches:
wherein the plurality of buttons includes at least a print button to perform printing and a copy button to perform copying (see Paragraph 0035 – Kasamatsu discloses this limitation in that the major functions displayed on the device may include a copy function and a print function.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the plurality of buttons includes at least a print button to perform printing and a copy button to perform copying
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and Kasamatsu are concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 23:
As indicated in the rejection above, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 1. The combination of Mahaffey and Kasamatsu fails to expressly teach:
wherein the apparatus displays most recently used buttons in preference to buttons used in past on the operation screen.
Aerrabotu teaches:
wherein the apparatus displays most recently used buttons in preference to buttons used in past on the operation screen (see Paragraph 0025 – Aerrabotu teaches this limitation in that the recent call list (buttons) may be provided in order of timing, wherein the number used most recently appears first.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the apparatus displays most recently used buttons in preference to buttons used in past on the operation screen
for the purpose of allowing users to quickly execute the function of inputting a recent or frequent phone number (see Paragraph 0003). Further, Mahaffey, Kasamatsu, and Aerrabotu are all concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 24:
As indicated in the rejection above, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 1. The combination of Mahaffey and Kasamatsu fails to expressly teach:
count numbers of usage times of the plurality of the buttons for each of the plurality of different states of the apparatus.
Aerrabotu teaches:
count numbers of usage times of the plurality of the buttons for each of the plurality of different states of the apparatus (see Paragraph 0025 – Aerrabotu teaches this limitation in that the phone number usage are tracked in order to provide the numbers from highest usage to lowest usage.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
count numbers of usage times of the plurality of the buttons for each of the plurality of different states of the apparatus
for the purpose of allowing users to quickly execute the function of inputting a recent or frequent phone number (see Paragraph 0003). Further, Mahaffey, Kasamatsu, and Aerrabotu are all concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 25:
As indicated in the rejection above, the combination of Mahaffey, Kasamatsu, and Aerrabotu teaches every limitation of claim 1. Mahaffey further discloses:
wherein the apparatus displays, according to detecting change of the state of the apparatus, the plurality of buttons on the operation screen…corresponding to the changed state of the apparatus (see Paragraph 0051 – Mahaffey discloses this limitation in that a change in time or place may be recognized by the device. Also see Paragraph 0031 – Mahaffey discloses this limitation in that the usage and contextual information is used to determine how best to display the icons for each application. Also see Paragraph 0038 – Mahaffey further discloses this limitation in that the availability of application icons on the device is based on usage patterns, the user, and context such as time, place, or environment.).
The combination of Mahaffey and Kasamatsu fails to expressly teach:
wherein the apparatus displays…the plurality of buttons on the operation screen based on the stored numbers of usage times of the plurality of buttons.
Aerrabotu teaches:
wherein the apparatus displays…the plurality of buttons on the operation screen based on the stored numbers of usage times of the plurality of buttons (see Paragraph 0042 – Aerrabotu teaches this limitation in that the recent call list is stored in memory, including phone numbers and data as to frequency and timing of their use when in speed dial mode.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the apparatus displays…the plurality of buttons on the operation screen based on the stored numbers of usage times of the plurality of buttons.
for the purpose of allowing users to quickly execute the function of inputting a recent or frequent phone number (see Paragraph 0003). Further, Mahaffey, Kasamatsu, and Aerrabotu are all concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Response to Arguments
	Applicant’s arguments dated 05 July 2022 have been considered but are moot in light of the updated rejection above as being unpatentable over Mahaffey et al., U.S. Patent Publication Number 2014/0201681 A1 in view of Kasamatsu, Daisuke, U.S. Patent Publication Number 2015/0348499 A1, further in view of newly cited reference Aerrabotu et al., U.S. Patent Publication Number 2014/0273984 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143